DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 6/14/22 have been fully considered.
Applicant’s arguments, starting on page 6, with respect to the 35 U.S.C. 112(b) rejection to claim 37 have been considered and in light of amendment are persuasive. Therefore, the rejection has been withdrawn.
Applicant’s arguments, starting on page 7, with respect to the 35 U.S.C. 103 rejection(s) of claim(s) 21, 23, 30, and 36-38 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Novlan (US 20160227428 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 23, 30, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yazdi (US 20160295557 A1) in view of Novlan (US 20160227428 A1).
Regarding claim 21, Yazdi discloses:
“A terminal comprising: a receiver” ([para 0109]: “The transceiver may be an example of a combined receiver 505 and transmitter 515 of FIG. 5.”)
“that receives configuration information using radio resource control (RRC)” ([para 0061]: “The transmitter, such as the base station 105-a, may allocate resource blocks (RBs) on a number of CCs 205 for a transmission to be received by the receiver, such as the UE 115-a.” ; [para 0067]: “The DL resource grants 315 may indicate to the receiver the resources to be used for transmitting data and pilot signals.” ; [para 0055]: “Primary cells may be semi-statically configured by higher layers (e.g., radio resource control (RRC), etc.) on a per-UE basis.”)
“and receives a trigger signal…” ([para 0063]: “In some cases, the base station 105-a may transmit an indicator, which the UE 115-a may receive, which indicates to the UE 115-a to perform channel measurements.”)
“…and a processor…” ([para 0105]: “The UE 115-b may also include a processor 805, and memory 815 (including software (SW)) 820, a transceiver 835, and one or more antenna(s) 840, each of which may communicate, directly or indirectly, with one another (e.g., via buses 845).”)
“…and reports aperiodic Channel State Information (CSI) … based on the configuration information and the trigger signal,” ([para 0067]: “For example the DL resource grant 315 may indicate to the receiver that resource blocks (RBs) 320 of CC1 340-a through CCN 340-n are scheduled to carry transmissions from the transmitter to the receiver. The DL resource grant 315 may further include, or be transmitted with, an indicator as described above with reference to FIG. 2. The indicator may indicate to the receiver the measurements to perform or the resources to use for measurements.”)
“wherein the trigger signal indicates whether the time and frequency resource is a resource for CSI measurement or a resource for interference measurement” ([para 0063]: “The indicator may trigger the UE 115-a to measure and report instantaneous channel conditions from a serving base station 105-a, and interference from at least one neighboring base station 105. For example, the indicator may trigger the UE 115-a to use zero-power CSI-RS to measure interference from neighboring base stations 105. Additionally or alternatively, the indicator may trigger the UE 115-a to use nonzero-power CSI-RS to measure instantaneous channel conditions from a serving cell, such as the base station 105-a.”)
“and the configuration information includes information related to a plurality of resources for the aperiodic CSI.”([para 0067]: “The DL resource grants 315 may indicate to the receiver the resources to be used for transmitting data and pilot signals.”)
Yazdi does not explicitly disclose that the trigger signal is received “using a field of downlink control information (DCI)” nor that the resources are “time and frequency” resources.
However, Wei discloses the missing feature the resources are “time and frequency” resources ([para 0058]: “At block 500, a base station, such as eNB 700, signals configuration of a plurality of CSI-RS resources associated with a CSI process… The configuration parameters may further include information, such as time/frequency location…” ; [para 0061]: “At block 503, a base station, such as eNB 700, transmits a configuration signal identifying the subset of CSI-RS resources selected for activation.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yazdi and Wei, to modify the resources as disclosed by Yazdi, to be time/frequency resources as disclosed by Wei. The motivation for the resources to be both time and frequency resources is that it allows more precise scheduling, thereby allowing increased flexibility which can lead to improved optimization, thereby improving system efficiency. Therefore, it would have been obvious to combine Yazdi with Wei to obtain the invention as specified in the instant claim.
Yazdi in view of Wei do not disclose that the trigger signal is received “using a field of downlink control information (DCI).”
However, Novlan discloses the missing feature that the trigger signal is received “using a field of downlink control information (DCI)” ([para 0120]: “In some embodiments, a UE may be configured with one or more set of preconfigured PUSCH resources for reporting CSI/IMR measurements by higher layer signaling (e.g. RRC). The UE receiving a configured trigger, (e.g. DCI, LAA Preamble, or DRS), triggers an aperiodic grant for a CSI/IMR report on those preconfigured resources.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yazdi, Wei, and Novlan to modify the trigger as disclosed by Yazdi, to be in a DCI as disclosed by Novlan. The motivation for having the trigger in the DCI is that it increases flexibility in triggering the measurement thus allowing the measurements to occur at more opportune times and thus improving system efficiency. Therefore, it would have been obvious to combine Yazdi with Wei and Novlan to obtain the invention as specified in the instant claim.
Regarding claim 23, Yazdi in view of Wei and Novlan discloses all the features of the instant claim.
Yazdi further discloses “wherein a bandwidth receiving  an aperiodic Channel State Information Reference Signal (CSI-RS) for the CSI measurement is the same as a bandwidth that is used to communicate data to the terminal” ([para 0067]: “The DL resource grants 315 may indicate to the receiver the resources to be used for transmitting data and pilot signals.” ; [para 0068]: “The allocated RBs 320 may include pilot signals or at least one data packet. In some cases, the allocated RBs 320 may be allocated for both pilot signals and at least one data packet.”)
Regarding claim 38, Yazdi in view of Wei discloses all the features of the instant claim.
Yazdi further discloses “wherein an aperiodic Channel State Information reference signal (CSI-RS) is allocated to the time and frequency resource.” ([para 0057]: “The types of information included in the report determines a reporting type. Channel state reports may be periodic or aperiodic. That is, a base station 105 may configure a UE 115 to send periodic reports at regular intervals, and may also request additional reports as needed. Aperiodic reports may include wideband reports indicating the channel quality across an entire cell bandwidth, UE selected reports indicating a subset of the best subbands, or configured reports in which the subbands reported are selected by the base station 105.”)
Claim 30 is substantially similar to claim 21, with the differences merely being that claim 21 is directed towards an apparatus and claim 30 is directed towards a method. Thus, claim 30 is rejected for similar reasons to claim 21.
Claims 36 and 37 are substantially similar to claims 21 and 30, with the differences merely being that claims 21 and 30 are from the perspective of a terminal receiving from a base station while claims 36 and 37 are from a base station transmitting to a terminal. Thus, claims 36 and 37 are rejected for similar reasons to claims 21 and 30.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412